 Case 2:20-cv-12601-PDB-DRG ECF No. 9, PageID.21 Filed 10/20/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


Katherine Truran,                         Case No. 2:20-cv-12601

                                          Paul D. Borman
                    Plaintiff,            United States District Judge
v.

Bird Rides, Inc.,

               Defendant.
____________________________________/

                             ORDER OF DISMISSAL

      On October 20, 2020, the plaintiffs filed a Notice of Voluntary Dismissal

without prejudice. (ECF No. 7) Accordingly, it is ORDERED that the above matter

is DISMISSED without prejudice.



Dated: October 20, 2020                   s/Paul D. Borman
                                          Paul D. Borman
                                          United States District Judge
